1

2

3
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON
4
                                                                       Nov 19, 2018
5                          UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK




6                        EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                       No. 1:18-PO-08248-MKD-1

8                        Plaintiff,                  ORDER GRANTING MOTION TO
                                                     ACCEPT UNSUPERVISED
9    vs.                                             PRETRIAL DIVERSION
                                                     AGREEMENT AND CONTINUING
10   ANDREA L. BECK,                                 THE CASE

11                       Defendant.                  ECF No. 9

12

13         The Court, having read and considered the parties’ Unsupervised Pretrial

14   Diversion Agreement (the “Agreement”), and being fully advised of the facts

15   and circumstances of this case, makes the following findings of fact:

16         1.     Defendant has agreed to comply with the terms and conditions of

17   the Agreement.

18         2.     Defendant has acknowledged that the facts as set forth in the

19   Factual Basis of the Agreement are true and constitute a sufficient factual basis

20   to support judicial findings of guilt on the charged violation, without further

21

22   ORDER - 1
1    factual inquiry.

2          3.     Defendant’s statements have been made knowingly and voluntarily.

3          4.     Defendant has knowingly and intelligently waived the constitutional

4    and statutory rights set forth in the Agreement.

5          THEREFORE, GOOD CAUSE HAVING BEEN SHOWN, THE COURT

6    ORDERS THE FOLLOWING:

7          1.     The Court ACCEPTS and APPROVES the Agreement without

8    making any conclusions regarding the Factual Basis at this time and GRANTS

9    the Motion to Accept Pretrial Diversion Agreement (ECF No. 9). The

10   Agreement will be entered on the Court’s docket as of the date of this Order.

11         2.     The Court ACCEPTS and APPROVES Defendant engaging in

12   unsupervised pretrial diversion from the date of entry of this Order for twelve

13   months, or until November 16, 2019, whichever is later, pursuant to the terms of

14   the Agreement.

15         3.     Defendant shall comply with all the terms and conditions set forth

16   in the Agreement.

17         4.     If, within twelve months of the entry of the Agreement onto the

18   Court’s docket or November 16, 2019, whichever is later, the Court finds that

19   Defendant has violated any term of this Agreement, the Court may revoke

20   Defendant’s diversion, enter judgment, and proceed to sentencing on the offense

21

22   ORDER - 2
1    charged in the Violation Notice without any further factual inquiry into the

2    offense.

3          5.     All hearings in this case are continued to November 16, 2019. If

4    Defendant complies with the terms of the Agreement, the Court will entertain an

5    unopposed motion to dismiss the case with prejudice, after that date, without a

6    hearing. If the United States alleges that Defendant has failed to comply with

7    the terms of the Agreement prior to that date, the Court will conduct a hearing on

8    the alleged violation of the Agreement, at the Court’s convenience.

9       DATED November 19, 2018.

10                               s/Mary K. Dimke
                                 MARY K. DIMKE
11                      UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22   ORDER - 3
